UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4820



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KHALID LATIF PORTER, a/k/a     Khalid   Taylor,
a/k/a Khalid Abdulsallam,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-98-222)


Submitted:   June 1, 1999                  Decided:   August 3, 1999


Before WIDENER, ERVIN, and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Rebeca Hidalgo Bellows, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Appellant Khalid Latif Porter appeals from the district court’s

denial of his pretrial motion to suppress evidence. Because Porter

subsequently entered an unconditional guilty plea to the indictment

for possession with intent to distribute crack cocaine in violation

of 21 U.S.C. § 841(a)(1) (1994), we are without jurisdiction to

hear the merits of Porter’s appeal because his unconditional guilty

plea waived all antecedent non-jurisdictional errors.   See Fed. R.

Crim. P. 11(a)(2); Tollett v. Henderson, 411 U.S. 258 (1973);

United States v. Cain, 155 F.3d 840, 842-43 (7th Cir. 1998).

Accordingly, we dismiss the appeal.   We grant Porter’s motion to

file a pro se supplemental brief, although we find the argument

raised therein to be without merit. We dispense with oral argument

because the facts and legal contentions are adequately set forth in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2